           Case 1:21-cv-00411-JMF Document 14 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STACEY MERCER,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-0411 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
MT. ROSE HOTEL INC,                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Pursuant to the Court’s Orders of January 19, 2021, and April 7, 2021, ECF Nos. 5, 12,
the parties filed a joint status letter on April 12, 2021, in which they indicate that they do not
wish to be referred to a Magistrate Judge or the Court-annexed Mediation Program at this time
and do not believe there is a need for a conference in the near future, see ECF No. 13. The
parties further request that all discovery deadlines be tolled for the next thirty days, while the
parties attempt to negotiate a settlement agreement. That request is GRANTED.

       The parties shall promptly inform the Court if they come to believe that a referral to a
Magistrate Judge or the Court-annexed Mediation Program would be beneficial. In any event,
no later than thirty days from the date of this Order, the parties shall file another joint letter
providing the information described in the Court’s January 19, 2021 Order.

        SO ORDERED.

Dated: April 13, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
